OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as is appealed from, should be affirmed, without costs.
*936We agree with the court below that the failure to include a separate column in which the signers could indicate their town did not render the nominating petitions invalid with respect to the judicial candidates. Inasmuch as each signer listed his present address under the column headed “Town of Guilderland Residence”, all of the information required by subdivision 1 of section 6-130 of the Election Law appeared on the petitions. The failure to include a separate column in which the signers individually could list their town is, in our view, merely a deviation from the statutorily recommended form of the petition, not its prescribed content. As such, strict compliance with the requirements of the Election Law is not mandated. (Election Law, § 6-140, subd 1; see Matter of Ryan v Board of Elections of City of N. Y., 53 NY2d 515; Matter of Hutson v Bass, 54 NY2d 772; Matter of Alamo v Black, 51 NY2d 716.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order, insofar as appealed from, affirmed, without costs, in a memorandum.